Citation Nr: 0940079	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  06-39 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
located in St. Louis, Missouri that denied the Veteran's 
claim for service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for PTSD.  
After a thorough review of the Veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to adjudication of this claim.  

As an initial matter, the Board notes that VA mental health 
clinic (MHC) records reflect that the Veteran has been 
diagnosed with PTSD.  See, e.g., VA MHC Treatment Record, 
December 2005; see also 38 C.F.R. § 3.304(f) (service 
connection requires a diagnosis of PTSD).

The Veteran's January 1964 Report of Medical History 
(induction) reflects that he reported having experienced 
nervous trouble and trouble sleeping.  With the exception of 
this record prepared by the Veteran, the Veteran's service 
treatment records are silent as to any complaints or 
treatment for any psychiatric disorder or symptomatology.

The Veteran served on active duty in the United States Army 
from January 1964 to January 1966.  See Form DD 214.  The 
Veteran's service personnel records do not show receipt of 
any medals or decorations conclusively indicating 
participation in combat.

Service personnel records reflect that the Veteran served in 
the Republic of Vietnam between September 1965 and January 
1966.  See Form DA 20; see also Service Health Records (2) 
("USARPAC 21 Oct. 65 - 13 Jan. 66") at 2.  The Veteran 
reported that he was initially stationed in Cam Ranh Bay, and 
shortly after arriving, he was transferred to Phuloi.  See 
Form 21-4138, March 2006; Form 21-0781, December 2006.  The 
Veteran alleges that while in a convoy en route to Phuloi 
from Cam Ranh Bay, his convoy came under fire and the truck 
in front on him was destroyed ("blowed up").  See Form 21-
4138, March 2006.  With regard to the second reported 
stressor, although the Veteran's military occupational 
specialty (MOS) was that of a cannoneer, the Veteran reports 
that his job duties in Phuloi included gathering water at the 
Saigon River daily and bringing it to base.  He alleges that 
on one occasion soon after he was transferred to Phuloi, he 
was fired upon while gathering water, and that although he 
did not sustain gunshot wounds, his truck had several bullet 
holes in it.  See Form 21-4138, March 2006.

In January 2007, the RO made a formal finding that it was 
unable to verify the Veteran's claimed in-service stressors.  
However, the Board believes that the Veteran has provided 
sufficient detail with regard to the above two incidents so 
as to warrant at least an attempt at verification.  
Specifically, the Board notes that the Veteran's service 
personnel records and service treatment records reflect that 
the Veteran was assigned to Battery A, 8th Battalion, 6th 
Artillery in Vietnam between September 1965 and January 1966.  
See DA Form 20.  The Veteran reported that the above unit was 
part of the 1st infantry.  See Form 21-4138, March 2006.  The 
Veteran also reported that he was transferred from Cam Ranh 
Bay to Phuloi shortly after he arrived in Vietnam, i.e., 
around October 1965, and that the first stressor involving 
his convoy coming under attack occurred en route to Phuloi.  
See Form 21-4138, March 2006.  He also reported that shortly 
after he arrived in Phuloi, i.e., around October or November 
1965, the second reported stressor occurred when he came 
under fire by the Saigon River.  See Form 21-4138, March 
2006.  Consequently, the Board finds that additional 
development is required for the purpose of attempting to 
verify the Veteran's reported in-service stressors.  See 38 
C.F.R. §§ 3.159(c), 3.304(c) (2009).

In March 2006, the Veteran identified treatment records at 
the VA medical center (VAMC) in Poplar Bluff, Missouri 
relating to his claim.  See Form 21-4138, March 2006.  The 
Veteran reported that he had been diagnosed with PTSD in 
December 2005 (at that VAMC), and that he was receiving 
counseling there for his PTSD every two months.  VA has a 
duty to assist the Veteran in obtaining all potentially 
relevant documents to substantiate a claim, including medical 
evidence either to verify or not verify the claim.  38 
U.S.C.A. § 5103A(a)(1), (b) (West 2002 & Supp. 2009); 38 
C.F.R.§ 3.159(c) (2009); Talley v. Brown, 6 Vet. App. 72, 74 
(1993).  Therefore, an attempt should be made to obtain all 
of the VA treatment records identified by the Veteran and to 
associate them with the claims file.  See 38 C.F.R. 
§ 3.159(c)(3) (2009) (VA will make efforts to obtain VA 
medical records); Dunn v. West, 11 Vet. App. 462, 466-467 
(1998) (Records created by VA are considered constructively 
part of the record and should be associated with the claims 
file).

The Veteran has not been provided with a VA examination in 
connection with his claim for service connection for PTSD.  
VA's duty to assist includes providing a veteran with a 
medical examination when the record (1) contains competent 
evidence that the veteran has a current disability, (2) 
contains evidence indicating that the disability is related 
to service, and (3) does not contain sufficient medical 
evidence for VA to make a decision.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  Because the 
Veteran has been diagnosed with PTSD and has reported two in-
service stressors, if at least one of the Veteran's reported 
stressors is sufficiently verified, VA is under an obligation 
to provide the Veteran with an examination in connection with 
his claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Army and Joint 
Services Records Research Center (JSRRC)to 
verify the Veteran's reported stressors 
while he served in the U.S. Army 1st 
infantry, battery A, 8th battalion, 6th 
artillery as a cannoneer (MOS 140/13A10) 
in the Republic of Vietnam between 
September 1965 and January 1966, which 
reported stressors include (a) arms fire 
or an explosion that destroyed a truck in 
front of the Veteran in a convoy between 
Cam Ranh Bay and Phuloi shortly after he 
arrived in Vietnam, i.e., some time 
between October and November 1965; and (b) 
while stationed in Phuloi, small arms fire 
on his truck near the Saigon River when he 
was gathering water and "had not been 
there very long," i.e., some time between 
October and November 1965.  All attempts 
to verify reported stressors should be 
documented in the file.

2.  Obtain all pertinent treatment records 
from the VA medical center (including the 
mental health clinic) located in Poplar 
Bluff, Missouri, dated December 2005 to 
present and associate them with the claims 
file.  If these records are found to be 
unavailable, this should be specifically 
noted in the claims file.

3.  Then, if and only if the Veteran's 
stressor(s) are corroborated, schedule the 
Veteran for a VA PTSD psychiatric 
examination.  The claims file must be 
available for review, and the examiner 
must be provided with a list of all 
corroborated in-service stressors.  A 
diagnosis of PTSD must be either ruled in 
or excluded.  The examiner should describe 
all findings in detail and provide a 
complete rationale for all opinions 
offered.  If the examiner is unable to 
make any determination, he/she should so 
state and indicate the reasons.  If PTSD 
is diagnosed, the examiner should clearly 
identify the claimed events which are 
considered stressors supporting the 
diagnosis, and fully explain why the 
stressors are considered sufficient under 
DSM-IV.

4.  Then, readjudicate the Veteran's 
claim.  If the claim remains denied, the 
Veteran should be provided a Supplemental 
Statement of the Case (SSOC).  After the 
Veteran has been given the applicable time 
to submit additional argument, the claim 
should be returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

